—In an action to recover damages for personal injuries, etc., the defendant appeals from so much of an order of the Supreme Court, Nassau County (Dunne, J.), dated October 26, 1999, as denied its motion for summary judgment dismissing the complaint.
*442Ordered, that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed.
There is no duty on the part of a landowner to warn against a condition that is readily observable by those employing the reasonable use of their senses (see, Plessias v Scalia Home for Funerals, 271 AD2d 423; Bastone v 1144 Yonkers Ave., 266 AD2d 327; Paulo v Great Atl. & Pac. Tea Co., 233 AD2d 380). The defendant established a prima facie case that the ramp over which the injured plaintiff fell was clearly visible. In opposition, the plaintiffs failed to raise a triable issue of fact. Therefore, the Supreme Court erred in denying the defendant’s motion for summary judgment dismissing the complaint.
The plaintiffs’ remaining contentions are without merit. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.